




The Bank of Nova Scotia
International Banking 44 King Street West Toronto, Ontario Canada M5H 1H1
Scotiabank
PriceSmart El Salvador S.A. de C.V.
Urbanization Madre Selva,
Calle Cortez Blanco y Ave. El Pepeto #86,
Antiguo Cuscatlan. La Libertad El Salvador
Ladies and Gentlemen:                            August 27, 2014
Re:    Credit Facility in Favour of PriceSmart El Salvador S.A. de C.V.
(“Borrower”)
Further to your application, The Bank of Nova Scotia (“the Bank”) confirms that,
subject to your acceptance of this letter agreement as hereinafter provided, the
Bank will establish the credit facility described herein in favour of the
Borrower subject to the terms and conditions set out in this agreement (the
“Agreement”').
Capitalized terms used in this Agreement have the meanings given to them in
Schedule “A”.
1.
THE CREDIT FACILITY



1.1    Non-Revolving Term Loan (the “Term Loan”)


TYPE OF FACILITY:
Non-Revolving Tenn Loan

AMOUNT:
Up to US$4,207,594

CURRENCY:
United States dollars

PURPOSE:
Repayment of existing loan at Scotiabank El Salvador S.A.

AVAILABILITY:
The Borrower may avail the Term Loan by way of direct advances in United States
dollars, evidenced by promissory note, provided all terms and conditions are
met.

TERM/MATURITY:
5 years from the date of initial advance.

The Term Loan is sometimes referred to in this Agreement as “the Facility”.




--------------------------------------------------------------------------------






2.
DRAWDOWN PROCEDURE



2.1
Within a period of 1 month from the date of this Agreement, the Borrower may
obtain advances from time to time under the Facility by submitting to the Bank a
drawdown request in form and substance satisfactory to the Bank not less than
two (2) Business Days in advance.

2.2
The following conditions precedent must be satisfied prior to any advance being
made available to the Borrower:

(a)
no Event of Default shall have occurred;

(b)
there shall not have been any material adverse changes in the financial
condition or the environmental condition of the Borrowers, as determined by the
Bank;

(c)
satisfaction of all of the conditions precedent set forth in Section 6.1; and

(d)
if requested by the Bank, execution and delivery to the Bank of a promissory
note.

2.3
Advances under the Term Loan must be drawn down by no later than 1 month from
the date of this Agreement. Amounts not drawn down by this date will no longer
be available and the amount of the Term Loan shall be reduced accordingly.
Amounts repaid under the Term Loan may not be redrawn.

3.
INTEREST AND FEES



3.1
INTEREST RATE:

(a)
Term Loan: Advances under the Term Loan will bear interest at a rate equal to

*LIBOR plus 3.50 % per annum for interest periods of 30 days
        
The interest rate will reset automatically every 30 days in accordance with the
variation reflected by the applicable LIBOR on the rollover date.


(in this agreement, the “Rate” applicable to an Advance means the interest rate
designated above).
3.2
CALCULATION AND PAYMENT OF INTEREST:

Interest shall be calculated daily and payable monthly in arrears on the basis
of a 360 day year for the actual number of days elapsed, both before and after
the demand of payment or default and/or judgment.
3.3
DEFAULT RATE:    Amounts of principal, interest and fees not paid by any
Borrower when

due hereunder shall bear interest at the Rate plus 5% per annum, calculated
daily both before and after the demand of payment or default and/or judgment.
3.4
FEES:    The Borrower shall pay the following fees to the Bank:



(a)
Upfront Fee: An upfront fee equal to 0.50% of the amount of the Facility plus
Value Added Tax which shall be due, payable and fully earned by the Bank on
acceptance by the Borrowers of this Agreement (the “Commitment Fee”).



4.    REPAYMENT


4.1
PAYMENTS:

(a)
Term Loan. Commencing 30 days from the date of the initial advance, the
Borrowers shall repay the Facility by 59 equal monthly payments of US$66,666.67
each plus interest, with a final





--------------------------------------------------------------------------------




balloon payment at maturity for the outstanding balance of the loan plus
interest. The balance of the Facility together with accrued interest and all
other amounts outstanding shall be paid on or before date which is 5 years from
the date of the initial advance.
4.2
PREPAYMENT:

(a)
The Borrower may, from time to time on any Business Day, if it has given to the
Bank not less than three (3) Business Days prior written notice to that effect,
make a prepayment, in whole or in part, of the outstanding principal amount of
any Loan provided, however, that:

(i)
no such prepayment may be made on any day other than the last day of an Interest
Period; and

(ii)
any prepayment shall be applied to outstanding amounts under the Facility in
inverse order of maturity;

(b)
La any event, the Borrower shall pay to the Bank all reasonable costs, penalties
and expenses whatsoever incurred by the Batik as a result of the Bank breaking
any LIBOR or fixed rate funding arrangements made with third parties or which
arise generally as a result of such prepayment.

(c)
Any notice of prepayment given by the Borrower pursuant to Section (a) shall be
irrevocable, specify the date upon which such prepayment is to be made, specify
the amount of such prepayment and oblige the Borrower to make such prepayment on
such date.

(d)
The Borrower shall not prepay all or any part of the outstanding principal of
the Loan except at the times and in the manner expressly provided for in this
Agreement.

(e)
Subject to section 4.2(b), the prepayment, in whole or in part, of the
outstanding principal amount of any Loan provided will not cause any type of
prepayment penalties, as long as these payments are made on the reset dates of
the LIBOR rate applicable to each loan and with prior written notice from the
Borrower to the Bank, three working days before each payment is made, otherwise
the Borrower shall pay to the Bank a prepayment penalty which shall be
calculated by the difference between the LIBOR rate quoted on the last reset
date and the LIBOR rate applicable at the prepayment date, plus a spread of
0.125%; this factor will be multiplied by the amount prepaid, and that product
divided by 360 and multiplied by the days pending until the next rate reset
date. If the result of that operation is negative, the Borrower will not pay any
type of penalty. Any prepayment will be subject to section 4.2(b) on costs,
penalties and expenses incurred by the Bank.

4.3
CURRENCY:

All payments due from the Borrower under this Agreement shall be made in the
Currency in immediately available funds, regardless of any laws, rule,
regulation or statute, whether now or hereafter in existence or in effect in any
jurisdiction which affects or purports to affect such obligation.
4.4
PAYMENT NET OF TAXES:

All payments by the Borrower shall be made free and clear of and without
deduction for any and all present and future taxes and withholdings of any type
or nature imposed by any Governmental Authority. If the Borrower is required by
law to deduct any taxes or withholding from or in respect of any amount paid or
payable with respect to this Agreement, such payment shall be increased as
necessary so the Bank receives an amount equal to the sum it would have received
had no such deduction been made, and the Borrower shall pay the applicable tax
to the relevant taxing authority and provide to the Bank evidence of such
payment, in a format acceptable to the Bank. The Borrower will indemnify the
Bank for any taxes or withholding paid by the Bank in respect of any amount paid
or payable by the Borrower under this Agreement but such indemnity will not
extend to any taxes levied or imposed on the Bank by Canadian taxing
authorities. The provisions of this condition as they pertain to taxes or




--------------------------------------------------------------------------------




withholding shall survive repayment in full by the Borrower.
5.     SECURITY
As general and continuing security for the due payment and performance of the
indebtedness, liability and obligations of the Borrower to the Bank under the
Loan Documents, the following security shall be provided to the Bank in form and
substance satisfactory to the Bank and registered or recorded as required by the
Bank prior to any advance under the Facility (collectively the “Security
Documents” and each a “Security Document”):
(a)
First legal mortgage to be constituted in favor of The Bank of Nova Scotia on
commercial property located in Madreselva, La Libertad, El Salvador consisting
of a warehouse building and parking areas. Estimated market value of the
property is US$8,432,218.

(b)
First legal mortgage to be constituted in favor of The Bank of Nova Scotia on
commercial property located in Metrocentro San Salvador, El Salvador consisting
of a warehouse building and parking areas. Estimated market value of the
property is US$6,313,318.

(c)
Assignment of proceeds of all-risk insurance policy over the mortgaged
properties in favor of The Bank of Nova Scotia for US$5,500,000, to be
formalized with Scotia Seguros, S.A. or any other insurance company acceptable
to the Bank.

(d)
Promissory note by the Borrower. The Borrower agree to issue each Promissory
Note to the Bank with the maturity date of such Promissory Note left blank and
the Borrower authorizes the Bank to fill in the date of maturity under each
Promissory Note upon an Event of Default hereunder, in order to allow the Bank
to initiate legal actions or foreclosures against the Borrower in El Salvador
based on the promissory note.

(e)
Unlimited Guarantee by PriceSmart Inc. under the laws of California.

(f)
Unlimited Guarantee by Pricesmart Panama, S.A. under the laws of Panama.

(g)
Unlimited Guarantee by Pricesmart Honduras S.A. de C.V, under the laws of
Honduras.

5.2
All the Security Documents will be governed under the laws of El Salvador
(except for the Guarantees). Notwithstanding the Law and Jurisdiction provision
set forth in this Agreement, the Borrower agree that the Bank is entitled to
initiate legal actions or foreclosures against the Borrower in El Salvador based
on each of the Security Documents. No lack of jurisdiction of the Salvadorian
courts can be alleged in the legal actions initiated pursuant to this section.

5.3
The Borrower shall, at their expense, cause to be registered, filed or recorded
the Security Documents in all offices in each relevant jurisdiction where such
registration, filing or recording is necessary or of advantage to the creation,
perfection and preserving of the security interests created by the Security
Document. The Borrower shall renew such registrations, filings and recordings
from time to time as and when required to keep them in full force and effect.



6.    CONDITIONS PRECEDENT


6.1
CONDITIONS PRECEDENT: The obligations of the Bank are subject to, and
conditional upon,

all of the following conditions precedent being satisfied by the Borrower:
(a)
Execution and delivery to the Bank of a copy of this Agreement;

(b)
Receipt by the Bank of the Commitment Fee.

(c)
all Security Documents have been delivered to the Bank and the duly registered,
filed, stamped and recorded in all applicable offices or places of registration;

(d)
Evidence that all government approvals, licences, consents or permits required
in connection with the Facility or the Loan Documents have been obtained.

(e)
Delivery to the Bank of a copy of the articles of incorporation, memorandum of
association, bylaws, shareholders agreements or equivalent constating documents
of each of the Borrower,





--------------------------------------------------------------------------------




PriceSmart Inc., PriceSmart Panama, S.A., and PriceSmart Honduras, S.A. de C.V.,
together with all necessary resolutions and authorizations required in
connection with the Loan Documents to which it is a party, and a certificate of
incumbency of the officers and/or directors executing the Loan Documents.
(f)
Release Letter or Deed of Release from Scotiabank El Salvador S.A., satisfactory
to the Bank.

(g)
Certificate of good standing (or its equivalent) of each of the Borrower,
PriceSmart hie., PriceSmart Panama, S.A. and PrieeSmart Honduras S.A. de C.V.

(h)
Legal opinion from El Salvador counsel which shall include: (i) due
incorporation and corporate authority of the Borrower entering into this
Agreement and Security Documents, (ii) legality, validity and enforceability of
the Security Documents, (iii) that the choice of New York law for this Agreement
is acceptable under El Salvador law, (iv) enforceability of New York law
judgement in El Salvador, and (v) that all necessary government consents and
approvals required in relation to this Agreement and Security Documents have
been obtained.

(i)
Legal opinion from California counsel relating to the Unlimited Guarantee by
PriceSmart Inc. addressed to the Bank which shall include the legality, validity
and enforceability of the Guarantee.

(j)
Legal opinion from Panama, counsel relating to the Unlimited Guarantee by
PriceSmart Panama, S.A, addressed to the Bank which shall include (i) due
incorporation and corporate authority of PriceSmart Panama, S.A. to enter into
the Guarantee, and (ii) legality, validity and enforceability of the Guarantee.

(k)
Legal opinion from Honduras counsel relating to the Unlimited Guarantee by
PriceSmart Honduras, S.A. de C.V. addressed to the Bank which shall include (i)
due incorporation and corporate authority of PriceSmart Honduras, S.A. de C.V.
to enter into the Guarantee, and (ii) legality, validity and enforceability of
the Guarantee.

6.2
The conditions set forth in Sections 2 and 6.1 are inserted for the sole benefit
of the Bank and may be waived by the Bank, in whole or in part (with or without
terms or conditions) in respect of any advance, without prejudicing the right of
the Bank at any time to assert such conditions in respect of any subsequent
advance.



7.    COVENANTS OF THE BORROWER


7.1    REPORTING. The Borrower covenants that it shall deliver the following to
the Bank:
(a)
within 120 days after the end of each fiscal year, the audited financial
statements of each of the Borrower, PriceSmart Inc., PriceSmart Honduras, S.A.
de C.V. and PriceSmart Panama, S.A. for such fiscal year, whenever so requested
by the Bank;

(b)
The Borrower shall provide to the Bank satisfactory evidence of payment of all
property taxes, when applicable, and insurance premiums payable on or in respect
of the Property by not later than January 31st each year.

(c)
Receipt sheet of submission of financial statements at Registry of Commerce in
El Salvador no later than 180 days from fiscal year end.

(d)
Unaudited consolidated and unconsolidated semi-annual financial statements of
each of the Borrower and PriceSmart Inc., PriceSmart Honduras, S.A. de C.V. and
PriceSmart Panama, S.A. to be provided no later than 45 days after such
semi-annual period and whenever so requested by the Bank.

(e)
Semi-annual compliance certificate to be submitted within 45 days of each
quarter end duly signed by an officer of each Borrower. The semi-annual
compliance certificate shall include the calculations of the financial
covenants, as well as a statement signed by senior management of each Borrower
indicating whether such Borrower is onside/off-side with the conditions of the
credit with supporting rationale for any off-side covenants.





--------------------------------------------------------------------------------




7.2    AFFIRMATIVE COVENANTS. The Borrower covenants and agrees with the Bank
that it shall:


(a)
Use of Proceeds. Use the proceeds of the Facility strictly for the purposes set
out in Section 1 of this Agreement;

(b)
Corporate Existence. Preserve and maintain its corporate existence and good
standing and all licences, permits and qualifications necessary to conduct its
business. In addition,

each Borrower shall maintain its business registration at all times with the
Commercial Register of the Republic of El Salvador.
(c)
Books and Records. Keep complete and accurate books and records of its
transactions in accordance with generally accepted accounting practices.

(d)
Compliance with Laws. Comply with all laws and regulations applicable to it
(including environmental laws and regulations).

(e)
Assets and Properties. Preserve all of its assets and properties and keep the
same in good repair, working order and condition, and from time to time make or
cause to be made all needed and proper repairs to preserve and maintain their
value, normal wear and tear excepted,

(f)
Inspection. Permit the Bank, its agents and representatives to visit or inspect
the appraisals of real estate mortgage as collateral to be carried out at least
every two years.

(g)
Litigation. Provide to the Bank notice within ten (10) business days of any
material litigation, proceeding or dispute, threatened in writing or commenced
against any Borrower, and thereafter all information requested by the Bank
concerning the status of any litigation, proceeding or dispute.

(h)
Insurance. Maintain insurance with amounts and insurance company acceptable to
the Bank.

(i)
Notifications. The Borrower shall immediately notify the Bank of any of the
following events:

(i)
Any changes to its board of directors.

(ii)
Any event or circumstance that constitutes a material adverse change in the
business or financial condition of any Borrower.

(j)
Financial Covenants of Borrower. Ensure that the following financial ratios
and/or conditions to be measured with financial statements of the Borrower and
based oil IFRS (International Financial Reporting Standard) on a four rolling
quarter basis to be monitored semi-annually with in-house financial statements
at each semi-annual period and with audited financial statements at every fiscal
year end in December of every year:

1.
Minimum Debt Service Coverage Ratio - DSCR (EBITDAi / Interest expense + CPLTD2)
of 2.5x.

2.
Minimum Tangible Net Worth3 - TNW of US$ 11,000,000.00

3.
Maximum Funded Debt4 / EBITDA ratio of 3,00x.

Definitions:
1/EBITDA: Income before interest, taxes, depreciation, amortization, parent
company expenses, and other non cash items used to determine net income.
2/CPLTD: Current portion of long term debt.
3/Tangible Net Worth: Net worth minus accounts receivables from shareholders and
related companies minus intangible assets minus investments in related
companies.
4/Funded Debt: Total interest generating short term and long term debt, capital
leases and other obligations as defined by the Bank.
(k)
Financial Covenant of PriceSmart Inc. Ensure that the following financial
conditions of PriceSmart Inc. are met to be measured semi-annually to be
monitored semi-annually with inhouse financial statements at each semi-annuars
end and with audited financial statements at eveiy fiscal year end in August of
every year:





--------------------------------------------------------------------------------




1. Maximum net debt to EBITDA ratio of 1,5x. Where maximum net debt is defined
as short and long term interest bearing debt, capital leases and other
obligations as defined by the Bank, less short and long term restricted cash.
(l)
Environmental Covenants.

(i)
obey all applicable laws and requirements of any governmental authority relating
to the environment and the operation of the business activities of each
Borrower;

(ii)
allow the Bank access at all times to the business premises of each Borrower to
monitor and inspect all property and business activities of each Borrower;

(iii)
notify the Bank from time to time of any business activities conducted by any
Borrower which involves the use or handling of hazardous materials or wastes or
which increases the environmental liability of any Borrower in any material
manner;

(iv)
Inform the Bank of any proposed change in the use or occupation of the property
of any Borrower prior to any change occurring;

(v)
provide the Bank with immediate written notice of any environmental problem and
any hazardous materials or substances which have an adverse effect on the
property, equipment, or business activities of any Borrower and with any other
environmental information requested by the Bank from time to time.

(vi)
conduct all environmental remedial activities which a commercially reasonable
person would perform in similar circumstances to meet its environmental
responsibilities and if any Borrower fails to do so, the Bank may perform such
activities.

(vii)
pay for any environmental investigations, assessments or remedial activities
with respect to any property of any Borrower that may be performed for or by the
Bank from time to tune.

(viii)
to indemnify the Bank in respect of all expenses incurred by the Bank in order
to comply with or to verify any Borrower’s compliance with applicable
environmental or other regulation, which expenses will constitute further
advances by the Bank to the Borrower under this Agreement.

(m)
Other matters.

(i)
The Borrower agree to provide evidence to the Bank that the funds have been used
for the purposes as set out in this Agreement as requested by the Bank.

(ii)
The Borrower agree that in the event that the authorised credit facilities
constitute advances in capital payments that the Borrower agree to continuing
paying interest on the stipulated payment dates to the extent permitted by
applicable law.

(iii)
The Borrower shall maintain at all times an A1 risk rating according to the
norms issued by the Superintendence of the Financial System of the Republic of
El Salvador.

(iv)
The Borrower shall remain solvent at all times with the Tax Administration of
the Republic of El Salvador,

(v)
The Borrower shall keep updated appraisals of real estate pledged as collateral
to the Bank.

(vi)
PriceSmart Inc. owns 100% of the shares of each of the Borrower and PriceSmart
Honduras.



7.3    NEGATIVE COVENANTS. Each of the Borrower covenants and agrees with the
Bank that,
without the prior consent in writing of the Bank, it shall not:
(a)
No Change of Ownership. Permit any change in any Borrower’s ownership or
control, either directly or indirectly or change in shareholder control of the
Borrower.

(b)
No Disposal of Assets. Dispose of any material assets of any Borrower.

(c)
Other Creditors. Permit any privileges, guarantees or preferred rights by any
creditor in preference or priority over the Bank,





--------------------------------------------------------------------------------




(d)
Dividends. Pay, make or declare any dividends, except such payments will be
allowed where all principal and interest payments are up to date and there are
no Events of Default to the satisfaction of the Bank.

(e)
No Change of Business. Change its primary business purpose or enter into new or
alternative lines of business.

(f)
No Encumbrances. Create or pennit any lien, security interest, mortgage, charge
or other encumbrance over its assets or properties, other than encumbrances in
favour of the Bank.

(g)
Corporate documents. Make any change to its corporate documents or by-laws.



8    REPRESENTATIONS AND WARRANTIES OF THE BORROWER


8.1
On acceptance of this Commitment Letter and on the date of each advance
hereunder, each

Borrower shall be deemed to represent and warrant to the Bank that:
(a)
Each Borrower is a corporation existing and in good standing under the laws of
the jurisdiction of its incorporation and has the full power, authority,
capacity and legal right to enter into, exercise its rights under, and to
perform and comply with its obligations under this Agreement and the other Loan
Documents, and the execution and delivery of this Agreement and the other Loan
Documents has been duly authorized by all necessary corporate action.

(b)
The obligations of any Borrower under this Agreement and the other Loan
Documents constitute the Borrower's legal, valid and binding obligations,
enforceable against the Borrower in accordance with their respective terms.

(c)
None of the execution and delivery of this Agreement and the other Loan
Documents, the performance or observance by any Borrower of any of its
obligations under this Agreement and the other Loan Documents and the entry into
and performance of any transaction contemplated by this Agreement and the other
Loan Documents will conflict with, or result in any breach of any of the terms,
conditions or provisions of, or constitute a default or require any
authorization under any applicable law or regulation by which any Borrower is
bound or will violate any order, licence, permit or consent applicable to any
Borrower or by which any Borrower or any of its assets is bound, or will require
any consent or approval of any other person which has not been obtained.

(d)
There is no lawsuit, arbitration or administrative proceeding now current or
pending or, so far as any Borrower is aware, threatened against any Borrower,
which is likely to have a material adverse effect on its ability to perform its
obligations hereunder.

(e)
It is not in breach of or in default under any law, statute, regulation,
mortgage, charge, lien, agreement or other instrument, arrangement, obligation
or duty by which it is bound (including environmental laws and anti-money
laundering legislation), and it is in compliance with all permits, certificates,
approvals, licenses and other authorizations relating to environmental matters,
which are necessary for the ongoing operation of its business,

(f)
It is in compliance with all environmental laws of the Republic of El Salvador
together with regulations and technical environmental standards necessary for
the implementation of their business and production activities having performed
for this purposes the Environmental Impact Studies where necessary and it has
obtained and is in compliance with all necessary licences, certificates and
permits for the operation, expansion, rehabilitation or conversion of their
production activities.

(g)
Full disclosure has been made to the Bank prior to the date hereof of all
material facts in relation to the business and affairs of the Borrower and the
financial statements of the Borrower provided to the Bank have been prepared in
accordance with generally accepted accounting principles and fairly represent
the business and affairs of the Borrower.





--------------------------------------------------------------------------------




(h)
The Borrower is not in default of any of the terms and conditions of this
Agreement.

(i)
PriceSmart Inc. owns 100% of the shares of the Borrower

(j)
Each Borrower is solvent as the laws under the Ministry of Finance of the
Republic of El Salvador.

(k)
Each Borrower's business registration is valid or being processed in accordance
with Article 101 of the Commercial Register Act of the Republic of El Salvador



9    EVENTS OF DEFAULT; ACCELERATION


9.1
If any one of the following events of default listed below (each an “Event of
Default”) occurs, the Bank may immediately and without notice to the Borrower,
declare the unpaid principal amount of the Facility outstanding, accrued
interest thereon and any other obligation of the Borrower hereunder or under the
Loan Documents to be immediately due and payable, and the Bank may exercise all
of its rights and remedies under the terms of this Agreement and the Security
Documents to enforce repayment of all amounts outstanding and accrued hereunder:



(a)
Any Borrower fails to make when due, whether on demand or at a fixed payment
date, by acceleration or otherwise, any payment of interest, principal, fees,
commissions or other amounts payable to the Bank;

(b)
There is a breach by any Borrower or any guarantor of any other representation,
warranty, covenant, term or condition contained in the Loan Documents or in any
of the other documents to which any Borrower or any guarantor and the Bank are
parties;

(c)
Any bankruptcy, re-organization, compromise, arrangement, insolvency or
liquidation proceedings or other proceedings for the relief of debtors are
instituted by or against any Borrower or any guarantor and, if instituted
against any Borrower or any guarantor, are allowed against, or consented to by,
a Borrower or any guarantor or are not dismissed or stayed within 30 days after
such institution;

(d)
A trustee or receiver is appointed over any property of any Borrower or any
guarantor or any judgment or order or any process of any court becomes
enforceable against any Borrower or any guarantor or any property of the
Borrower or any guarantor or any creditor takes possession of any property of
any Borrower or any guarantor;

(e)
Any default occurs under any other credit, loan or security agreement to which
any Borrower is a party or any guarantor is a party, or any other indebtedness
of any Borrower or any guarantor is not paid when due or becomes due or capable
of being declared due before it’s stated date of payment; or

(f)
A material adverse change occurs in the business prospects or financial
condition of any Borrower,

(g)
Any litigation against any Borrower by any person (other than the Bank) that
according to the Bank has a material adverse effect on the financial condition
of such Borrower.

(h)
Any litigation against any Borrower by the Bank.

(i)
The maximum net funded debt of PriceSmart Inc. shall have exceeded 1.5 x EBITDA
on a consolidated basis, as measured on a semi-annual basis, based on the
in-house financial statements of PriceSmart Inc. For greater certainty,
consolidated net funded debt means consolidated financial debt minus restricted
cash.

(j)
Any Borrower does not maintain Risk Rating Category A1 in the financial system
according to the norms issued by Superintendence of the Financial System of the
Republic of El Salvador.

10    CHANGES IN LAW OR REGULATIONS; INDEMNITY:


10.1    If due to any Change in Law issued or made after the Effective Date by
any




--------------------------------------------------------------------------------




Governmental Authority there shall be: (a) any increase in the cost to the Bank
of making or
maintaining the loan; (b) any increase in the amount of capital required or
maintained, or expected to be maintained, by the Bank and the amount of such
capital is increased by or based upon the existence of the loan outstanding
hereunder; or (c) any decrease in the effective rate of return on the capital of
the Bank of making or maintaining the loan (all of the preceding excluding any
such increased costs, increased capital requirements or decreased rate of return
(each an “Event”, together the “Events”'), resulting from (A) taxes imposed by
any Governmental Authority or (B) changes in the basis of taxation of overall
net income or overall gross income affecting the Bank), (the determination of
any or all of the preceding Event or Events being at the Bank’s sole and
absolute discretion with respect to the loan), then the Bank shall provide the
Borrower with a notice, (hereinafter the “Notice”) that shall (1) describe in
reasonable detail the Event together with the approximate date of the
effectiveness thereof, (2) set forth the cost to the Bank of such Event, and (3)
calculate such amount as the Bank determines in its sole and absolute discretion
is necessary to be compensated for the cost of such Event. Such Notice (or
Notices) may be sent by the Bank in respect of an Event (or Events) from time to
time.
10.2
The Borrower shall within fifteen (15) days following receipt of such Notice pay
directly to the Bank the amount sufficient to compensate the Bank for the cost
of such Event. The Notice, including the certifications made therein, shall, in
the absence of manifest error, be conclusive and binding on the Borrower.

10.3
If at any time it shall become unlawful or contrary to any regulation (whether
or not having the force of law) to maintain the advances or any part thereof,
the Bank shall so certify to the Borrower by way of a notice. Upon receipt of
such notice, the Borrower and the Bank shall negotiate in good faith for a
period up to, but not exceeding thirty (30) days, at the sole discretion of the
Bank, with a view to the Bank making available the advances in a maimer free of
such sanctions. If upon the expiration of such a period, the Bank remains unable
to continue the advances on agreed revised terms, the Bank may, by written
notice, declare its obligations to be terminated on a date specified in the
notice whereupon their commitment shall cease and the Borrower shall forthwith
(or as specified by the Bank) prepay all advances with accrued interest and all
other reasonable amounts payable to the Bank under this commitment letter and
the transactions it contemplates, (such reasonable amounts with any cost of
termination of funding arrangements, (e.g. “break-funding” costs related to the
Bank’s cancellation or prepayment of existing funding arrangements), any legal
or business costs incurred by the Bank in order to investigate, assess, attempt
to maintain or terminate the credit facilities, as mandated by competent
authorities or reasonably determined by the Bank to be necessary and desirable
and any other reasonable costs, unforeseen by the Bank as of the date hereof,
directly related to the purpose of this section).

10.4
In addition to any liability of the Borrower to the Bank under any other
provision of this Agreement, the Borrower hereby covenants to indemnify and hold
harmless the Bank and its directors, officers, employees and representatives
(the “Indemnified Parties”) from and against any and all actions, proceedings,
claims, assessments in respect of required withholding losses, damages,
liabilities, expenses and obligations of any kind that may be incurred by, or
asserted against, any of them by any third party, including any governmental
authority, as a result of, or in connection with, the entering into of this
Agreement or the transactions therein contemplated, other than any claim arising
solely from the wilful misconduct of an Indemnified Party.

11    DEPOSITS UNAVAILABLE AND CHANGE OF BORROWER’S INSTRUCTIONS






--------------------------------------------------------------------------------




11.1
If the Bank shall have determined that:

(a)
deposits in the Currency in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market;

(b)
by reason of circumstances affecting its relevant market, adequate means do not
exist for ascertaining the interest rate applicable hereunder to LIBOR based
loans; or

(c)
LIBOR will not adequately or fairly reflect the cost to the Bank of making or
continuing a LIBOR based loan for an applicable Interest Period,

then, upon notice to the Borrower, the obligations of the Bank under this
Agreement to make or continue any loans as, or to convert any loans into, LIBOR
based Loans shall forthwith be suspended until the Bank shall notify the
Borrower that the circumstances causing such suspension or (in the case of
clause fell the circumstances giving rise to such notice no longer exist, and
(i) any request to convert any borrowing into, or continue any borrowing as, a
LIBOR based loan shall be ineffective and (ii) any requested LIBOR based loan
borrowing shall be made as a Base Rate loan. The interest rate applicable to
such advances shall thereafter be the Base Rate in effect from time to time plus
a margin adequate, in the Bank’s reasonable discretion, to compensate the Bank.
Such notice to the Borrower shall also set out the initial Base Rate and
applicable margin, In addition, the Borrower shall have a right, exercisable
within 30 days of receipt of such notice, to prepay the loan in fall, provided
that if the prepayment occurs on any day other than the last day of an interest
period, the Borrower shall compensate the Bank on demand for any and all costs
related to the prepayment (including costs of the early termination of the
Bank’s funding arrangements) in accordance with the Bank’s normal practices.
11.2    In the event that the Bank shall incur any loss or expense as result of:
(a)
any conversion, repayment or prepayment of the principal amount of any fixed
rate loan and/or a LIBOR loan on a date other than a scheduled interest payment
date;

(b)
any loan not being made as a LIBOR loan or fixed rate loan in accordance with a
notice of drawdown;

(c)
any loan not being continued as, or converted into, a LIBOR loan or fixed rate
loan in accordance with a notice of drawdown;

then the Borrower shall compensate the Bank, forthwith upon written demand, for
any losses
incurred by the Bank for the early termination of its funding arrangements in
accordance with the
Bank’s normal practices.


12    MISCELLANEOUS


12.1    NOTICES:    All notices and other communications to be given or
delivered under or
by reason of this Agreement shall, unless otherwise stated herein, be in
writing, sent to the addresses set out hereunder and shall be deemed properly
given (a) five days after delivery to the post office if sent by certified or
registered mail, return receipt requested, postage prepaid, or (b) two days
after delivery by sender to overnight courier service, or (c) if by facsimile
transmission, the day following such transmission, or (d) if by personal
delivery, the day of such delivery:




--------------------------------------------------------------------------------




To the Bank:
The Bank of Nova Scotia
Global Wholesale Services
Loan Operations
720 King Street West, 2nd Floor
c/o 44 King Street West
Toronto, Ontario
Canada, M5H 1H1
Attention:    John Hall
Fax No.:    416-866-5991
With a copy to:
Scotiabank El Salvador S.A. Centro Financiero 25 Avenida Norte No. 1230 San
Salvador, El Salvador
Attention: Rene Narvaez Fax No.: 2234-3498
To the Borrower:
PriceSmart El Salvador S .A. de C.V. Urbanizacion Madre Selva,
Calle Cortez Blanco y Ave. El Pepeto #86, Antiguo Cuscatlan. La Libertad El
Salvador
Attention: Fabiola de Franco
With a copy to:
PriceSmart, Inc 9740 Scranton Road San Diego., CA 92121
Attention: Atul Patel Fax No: 858-404-8838


12.2    JUDGMENT CURRENCY:    The obligation of the Borrower hereunder to make
payments in the Currency shall not be discharged or satisfied by any tender by
or recovery from the Borrower pursuant to any judgment expressed in or converted
to any other currency except to the extent to which such tender or recovery
shall result in the effective receipt by the Bank of the full amount of the
Currency so payable hereunder. Accordingly, the obligation of the Borrower
hereunder shall be enforceable as an alternative or additional cause of action
for the purpose of the recovery in such other currency of the amount (if any) by
which such effective receipt shall fall short of the full amount of the Currency
so payable hereunder and shall not be affected by any judgment being obtained
for any other sums due hereimder.
12.3
EVIDENCE OF INDEBTEDNESS:    The books and records of the Bank shall constitute,
in the absence of manifest error conclusive evidence of advances made to the
Borrower under the Facility, the repayment thereof, and the indebtedness of the
Borrower to the Bank. A certificate signed by an officer of the Bank shall be
conclusive evidence of any rates or amounts owing under this Agreement,





--------------------------------------------------------------------------------




absent manifest error.
12.4
SETOFF:

(a)
All payments required to be made by any Borrower hereunder shall be calculated
without reference to any set-off or counterclaim and shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.

(b)
The Borrower hereby authorizes the Bank to apply any credit balance to which it
is entitled on any account of any Borrower with the Bank or any of its
affiliates (in the Country or otherwise) in satisfaction of any sum due and
payable to the Bank hereunder; for this purpose, the Bank is authorized to
purchase with the moneys standing to the credit of any such account such other
currencies as may be necessary to effect such application.



12.5    WAIVER:    Any waiver by either party of a breach of any part of this
Agreement
caused by the other party will not operate as or be interpreted as a waiver of
any other breach. The failure of a party to insist on strict adherence to any
term of this Agreement on one or more occasions is not to be considered to be a
waiver of any of their rights under this Agreement or to deprive that party of
the right to insist upon strict adherence to that term or any other term in
future. No waiver shall be of any effect unless it is in writing and
authenticated by the waving party.
12.6
SEVERABILITY: The invalidity or unenforceability of any particular provision of
this Agreement shall not affect any other provision herein and this Agreement
shall be construed as if the invalid or unenforceable provision had been
omitted.

12.7
ASSIGNMENT: The Borrower may not assign or transfer any of its rights, benefits
or obligations under this Agreement without the prior written consent of the
Bank.

12.8
EXPENSES:    The Borrower shall pay on demand all reasonable costs and
out-of-pocket expenses of the Bank (including without limitation legal expenses)
in respect of: (a) the preparation and registration (if applicable) of this
Agreement and the Security Documents, (b) all enforcement actions under or in
connection with this Agreement or the Security Documents (c) obtaining advice as
to the enforceability of, or its rights and responsibilities in connection with,
this Agreement or the Security Documents; and (d) appraisals, reports, or
opinions obtained by the Bank from time to time in connection with this
Agreement. All statements, reports, certificates, opinions, appraisals and other
documents or information required to be furnished to the Bank by the Borrower
under this Agreement shall be supplied without cost to the Bank.

12.9
GOVERNING LAW AND JURISDICTION:

(a)
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the state of New York (not including such state’s conflict of
laws provisions other than section 5-1401 of The New York General Obligations
Laws). The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision or, or based on any matter arising out of or in connection
with this Agreement shall be brought exclusively in the United States District
Court for the Southern District of New York, and that any cause or action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York.

(b)
Each party hereby irrevocably waives all right to a trial by jury in any
proceeding hereafter instituted by or against any party in respect of this
Agreement.

(c)
The Borrower hereby irrevocably and unconditionally submit, for itself and its
property, to the





--------------------------------------------------------------------------------




jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York, and any relevant appellate court with respect to actions brought by or
against them in any action or proceeding arising out of or relating to this
Agreement for recognition or enforcement of any judgement, and further hereto
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard and determined in such courts. Borrower agree
that a final judgement in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit or judgement or in any other
manner provided by law.
(d)
Each of the Borrower hereby irrevocably and unconditionally waives, to the
fullest extent they may legally and effectively do so, the right to the
jurisdiction of any other courts pursuant to any applicable law (including by
reason of domicile or otherwise), and any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (c) above. Each
Borrower further irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of any such suit, action or
proceeding in any such court. Process in any such suit, action or proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.



12.10
WAIVER OF IMMUNITY:    The Borrower is subject to civil and commercial law with
respect to its obligations as contemplated under this Agreement. The Borrower
confirms that it has no immunity, or irrevocably waives any immunity which it
may have under any applicable law from the jurisdiction of any court in respect
of obligations contemplated under this Agreement.

12.11
ENTIRE AGREEMENT: This Agreement, together with the other Loan Documents
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all oral statements and all prior agreements and
other writings with respect thereto.

12.12
SEVERABILITY:    Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

12.13
COUNTERPARTS: This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts shall together constitute one and the
same instrument. This Agreement shall become binding when one or more
counterparts taken together shall have been executed and delivered (which
deliveries may by facsimile or electronically by pdf file) by the parties.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK - SIGNATURE PAGES TO FOLLOW




--------------------------------------------------------------------------------




If the above terms and conditions are acceptable to you, please sign and return
a copy of this Agreement to us together with the Commitment Fee on or before
September 26, 2014, failing which this offer shall lapse and the terms hereof
shall be of no force or effect.
Yours truly,
The Bank of Nova Scotia
/s/: Philip Lloyd
Name: Philip Lloyd
Title: Director, International Banking
Accepted and agreed this    day of     , 2014.
PriceSmart El Salvador S.A. de C.V.




By /s/ Christopher Souhrada
Name: Christopher Sean Souhrada
Title Vice Presidente Senior de Operaciones


The undersigned in their capacity as guarantors of the Borrower’s obligations to
the Bank hereby acknowledge and agree to the terms and conditions set forth
above:
PriceSmart Inc.
By_____________________    
Name:
Title:


PriceSmart Panama, S.A.
By____________________    
Name:
Title:


PriceSmart Honduras S.A. de C.V.
By                
Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE“A”
DEFINITIONS
In this Agreement the following terms shall have the following meanings:
“Base Rate” means the floating rate of interest used from time to time by the
Bank in the Country as a reference rate for loans made in the Currency to
customers in the Country.
“Borrower” means PriceSmart El Salvador S.A. de C.V.
“Business Day” means a day other than a Saturday or Sunday on which banks are
generally open for business in the Country and in respect of advances
denominated in United States Dollars shall a day that is also a day that banks
are generally open for business and on which dealings in foreign currency and
exchange between banks may be carried on in New York, New York, and in the
London interbank market;
“Change in Law'” means (a) the introduction, enactment, adoption or phase-in of
any law, rule, directive, guideline, decision or regulation (or any provision
thereof) after the Effective Date; (b) any change in any law, rule, directive,
guideline, decision or regulation (or any provision thereof) or in the
interpretation or re-interpretation or application thereof by any Governmental
Authority after the Effective Date; or (c) compliance by the Bank with any
request, guideline, decision or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Effective Date.
“Currency” with respect to loan or an advance, means the currency in which that
loan or advance was made available to the Borrower.
“Country” means the country where the branch of the Bank issuing this letter is
located,
“Effective Date” means the date of this Agreement.
“Governmental Authority'” means the government of United States of America,
Canada, El Salvador and any other nation, or of any political subdivision
thereof, whether provincial, state, territorial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Interest Period” has the meaning given to it in the definition of LIBOR, below.
“LIBOR” (London InterBank Offer Rate), means, in relation to any period for
which an interest rate is to be determined, the London interbank offered rate
administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) (where such is available for
the relevant currency and period) appearing at or about 11:00 hours a.m, London
time on the relevant Reuters screen page(s) two business days before the first
day of an interest period for a period equal to such interest period. The period
between the day of each advance and the day of payment in full of the principal
amount of each advance shall be divided into successive periods, each such
period being an “Interest Period”. If the information service ceases to be
available, the party claiming interest may specify another determination of the
appropriate rate (acting reasonably after consultation with the other party);


“Loan Documents” means collectively, this Agreement, the Security Documents, any
promissory notes executed by the Borrower in favour of the Bank and any other
documents ancillary to, supplementary to or otherwise contemplated by this
Agreement.
“Rate” has the meaning given to it in Section 3.1




